Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page11of
                                                          of23
                                                             23




               EXHIBIT A
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page22of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page33of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page44of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page55of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page66of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page77of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page88of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page99of
                                                          of23
                                                             23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page10
                                                        10of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page11
                                                        11of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page12
                                                        12of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page13
                                                        13of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page14
                                                        14of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page15
                                                        15of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page16
                                                        16of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page17
                                                        17of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page18
                                                        18of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page19
                                                        19of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page20
                                                        20of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page21
                                                        21of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page22
                                                        22of
                                                           of23
                                                              23
Case
Case2:20-cv-01612-WSS
     2:05-mc-02025 Document
                      Document
                            1678-1
                                1-2 Filed
                                    Filed10/26/20
                                          10/26/20 Page
                                                   Page23
                                                        23of
                                                           of23
                                                              23
